FILED
                            NOT FOR PUBLICATION
                                                                             JAN 07 2015
                    UNITED STATES COURT OF APPEALS
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


BINOD KUMAR TIWARI,                              No. 11-71937

              Petitioner,                        Agency No. A099-361-340

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 10, 2014
                             San Francisco, California

Before: FISHER and PAEZ, Circuit Judges, and QUIST, Senior District Judge.**

       Binod Kumar Tiwari, a native and citizen of Nepal, petitions for review of a

decision by the Board of Immigration Appeals (BIA) denying his application for

asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). Tiwari contends that the BIA erred in its determination that he


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
failed to establish past persecution, a well-founded fear of future persecution, and

entitlement to relief under the CAT. We have jurisdiction under 8 U.S.C. § 1252.

We grant the petition and remand for further proceedings.

      Tiwari alleges that he left Nepal after a group of Maoist insurgents

physically attacked him because he was a member of the police force and the

National Democratic Party (NDP). The physical attack followed repeated threats

and extortion demands from the Maoists. The BIA held that, although the actions

of the Maoists were motivated by Tiwari’s anti-communist political opinion, the

harms inflicted upon Tiwari did not rise to the level of persecution.

      We review the BIA’s decision for substantial evidence. Camposeco-

Montejo v. Ashcroft, 384 F.3d 814, 818 (9th Cir. 2004). We may reverse the BIA’s

decision only if the evidence compels the conclusion that the BIA’s decision was

incorrect. Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007) (en banc).

      Persecution is defined generally as “the infliction of suffering or harm upon

those who differ (in race, religion or political opinion) in a way regarded as

offensive.” Prasad v. INS, 47 F.3d 336, 339 (9th Cir. 1995) (internal quotation

marks omitted). To determine whether a petitioner endured treatment that rises to

the level of persecution, the court should look to the “cumulative effect” of the

incidents suffered. Singh v. INS, 134 F.3d 962, 967 (9th Cir. 1998).


                                          2
      Substantial evidence compels the conclusion that the harm Tiwari

experienced rises to the level of persecution. Tiwari received a series of

threatening phone calls from individuals that identified themselves as members of

Maoist groups. The callers attempted to extort money from Tiwari, and demanded

that Tiwari resign from the police force and the NDP and join the Maoists. The

callers threatened Tiwari with bodily harm if he did not comply with their

demands, and made at least one barely veiled threat against his life. Tiwari did not

comply with the callers’ demands, and he was ultimately accosted and beaten by

members of a Maoist group. The cumulative effect of those incidents compels the

conclusion that Tiwari suffered past persecution. See Ahmed v. Keisler, 504 F.3d

1183, 1194 (9th Cir. 2007) (“Physical harm has consistently been treated as

persecution.”); Mashiri v. Ashcroft, 383 F.3d 1112, 1119 (9th Cir. 2004)

(“[T]hreats may be compelling evidence of past persecution, particularly when

they are specific and menacing and are accompanied by evidence of violent

confrontations, near-confrontations and vandalism.”); Korablina v. INS, 158 F.3d

1038, 1044 (9th Cir. 1998) (“A single isolated incident may not rise to the level of

persecution, but the cumulative effect of several incidents may constitute

persecution.” (alterations and internal quotation marks omitted)).




                                          3
      Because the evidence compels a finding of past persecution, Tiwari is

entitled to a presumption of a well-founded fear of future persecution. 8 C.F.R.   §

208.13(b)(1). We remand to the BIA for further proceedings consistent with this

disposition. See id. We do not address Tiwari’s remaining arguments regarding

the fear of future persecution or entitlement to relief under the CAT.

      Costs are awarded to the petitioner.

      The petition is GRANTED, the denial of asylum is VACATED, and the

petition is REMANDED to the BIA for further proceedings.




                                          4